O’Malley, J. (concurring).
I concur in the result upon the ground of prematurity, in that the thirty days’ grace period had not expired on the date of the appointment of the receiver. I dissent from so much of the majority opinion as holds that the agreements here involved come within the purview of section 1077-cc of the Civil Practice Act, and that the proffer of interest at the rate of five per cent was a good tender.
Order unanimously reversed, with twenty dollars costs and disbursements, and motion granted, with ten dollars costs.